Citation Nr: 1325082	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to December 31, 2012, for the award of a 60 percent rating for a right knee condition.

3.  Entitlement to an effective date prior to February 22, 2008, for the award of special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and the Appeals Management Center, respectively.

In April 2011, the Board reopened a previously denied claim of service connection for a right knee disorder.  The Board then granted service connection for a right knee disorder on the merits.  At that time, the Board also remanded the issues of entitlement to temporary total evaluations during convalescence following right knee surgeries under the provisions of 38 C.F.R. § 4.30, entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and entitlement to a total rating based on individual unemployability (TDIU).  

While the case was in remand status, the Appeals Management Center implemented the Board's grant of service connection in a May 2011 rating decision, in which it characterized the disability as a right knee condition.  Subsequently, in a December 2012 rating decision, the Appeals Management Center granted a temporary evaluation under the provisions of 38 C.F.R. § 4.30 for the service-connected right knee condition.  Because this benefit was granted, the appeal of this issue is not before the Board.

In a January 2013 rating decision, the Appeals Management Center awarded a 70 percent rating for the Veteran's PTSD.  In a July 2013 brief, the Veteran's representative indicated that there was no further argument for the PTSD issue, but the appeal has not been withdrawn.  Therefore, the issue of entitlement to an initial rating in excess of 70 percent for PTSD remains on appeal to the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

In the January 2013 rating decision, the Appeals Management Center also granted a TDIU effective August 8, 2006, which is the effective date for the award of service connection for PTSD and the earliest pending claim on appeal.  Because this benefit was granted, the appeal of this issue is not before the Board.

After the most recent supplemental statement of the case was issued in January 2013, additional VA treatment records were associated with the Veteran's Virtual VA electronic claims file.  The records are relevant as they pertain to treatment for PTSD.  In January 2013 and February 2013, the Veteran's representative waived review of any additional evidence by the RO that is located at a later time.  See 38 C.F.R. § 20.1304(c) (2012).  Other additional evidence was identified in the Veteran's Virtual VA electronic claims file, but the evidence is not pertinent to the PTSD claim on appeal.  Therefore, a remand for another supplemental statement of the case is not necessary for this issue.

The issues of entitlement to an effective date prior to December 31, 2012, for the award of a 60 percent rating for a right knee condition, and entitlement to an effective date prior to February 22, 2008, for the award of special monthly compensation at the housebound rate, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the award of service connection, the Veteran's (PTSD) has not been manifested by symptoms resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's August 2006 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's underlying claim of service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  In any event, the claim arises from a decision granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed for this claim on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified VA treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination was conducted in February 2007.  Then, pursuant to the Board's April 2011 remand, the same examiner conducted more recent assessments of the Veteran's PTSD in November 2011 and December 2012.  The examiner reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of his PTSD.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Analysis

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  The effective date of the award of service connection for PTSD and the initially assigned 70 percent rating is August 8, 2006.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is warranted for PTSD where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The evidence of record reflects that the Veteran initially sought treatment for mental problems through the VA system in July 2006.  He was assessed by a nurse practitioner with probable PTSD with depression and a GAF of 50 was assigned.  There was no past psychiatric history.  Reported symptoms included nightmares, irritability, crying spells, night sweats, flashbacks, and thoughts of shooting himself.  The Veteran denied a history of suicidal acts and self harm, as well as violence or assaulting others.  It was noted that he had been married for over 30 years, but his relationship was strained, and he also had one daughter.  The Veteran had worked as an auto mechanic, but he retired five years earlier and began to receive SSA benefits.  He had hobbies of hunting and fishing, but did not do those anymore.  On examination, the Veteran had an anxious mood, constricted affect, suicidal ideation without an attempt, difficulty concentrating, and long-term memory trouble.  The remainder of the mental status examination was normal, including hygiene, thought process, orientation, cognitive functioning, judgment, and insight.  The Veteran also denied experiencing audio or visual hallucinations.

VA treatment records, dated through January 2007, show similar manifestations attributed to the Veteran's PTSD.  In July 2006, a psychiatrist confirmed the diagnosis of chronic PTSD and indicated major depression was to be ruled out.  Additional identified symptoms included exaggerated startle response, hypervigilance, and being unshaven.  The Veteran was prescribed medication to address his depression, anxiety, irritability, and poor sleep.  His GAF score was 50 throughout this period.

In February 2007, the Veteran underwent examination in connection with the claim by a VA psychologist.  The examiner reviewed the claims file, and noted that the Veteran started treatment through the VA system about one year prior and that he was taking medication to address his psychiatric symptoms.  As to employment, the examiner indicated that the Veteran had previously worked as an auto mechanic until approximately five years earlier.  He denied any interpersonal conflicts while working.  As to relationships, the Veteran had been married since 1973, but it was not going very well, and there were strains and stress.  It was noted that he had a great relationship with his daughter and a couple of close friends.  The Veteran no longer enjoyed his hobbies of hunting and fishing.

Mental status examination revealed that the Veteran was alert and oriented.  He maintained good eye contact and his speech was normal.  The Veteran had a goal-directed thought process without content of hallucinations, or suicidal or homicidal ideation.  He responded in a logical manner without inappropriate behavior.  The Veteran had okay maintenance of personal hygiene and other basic activities of daily living.  There was no memory impairment and impulse control was good.  The Veteran did have obsessive and ritualistic behavior when he walked the perimeter of his home.  He also experienced panic attacks a couple times per week.  The Veteran had a depressed or anxious s mood and he had sleep impairment.  The examiner determined that the Veteran met the criteria for a diagnosis of PTSD.  A GAF score of 60 was assigned.  The examiner indicated the score was due to the Veteran's PTSD-related symptoms of occasional panic attacks, few friends, depressed mood, anxiety, isolates self, irritable, and conflicts with wife.

In a May 2007 statement, the Veteran indicated that he suffers from most of the symptoms listed in the criteria for a 50 percent rating.  He reported that he experiences anxiety, mood problems, isolation, hypervigilance, anger, and poor work and social relationships.  In January 2008, the Veteran indicated that he cannot be around groups of people and he loses his temper.  He also reported experiencing nightmares and depression.

The examiner who conducted the February 2007 VA examination conducted another VA examination in connection with the claim in June 2011.  The examiner reviewed the claims file again and noted that the Veteran continued to be prescribed medication for his psychiatric symptoms.  The Veteran reported experiencing symptoms of increased stress, memory and sleep problems, vigilance, isolation, nervousness, panic attacks when around people, anxiety, suicidal thoughts, anger, helplessness, and a depressed and anxious mood.  He denied homicidal thoughts and hallucinations.  The Veteran remained unemployed and recalled that he retired when he left his job because they were laying people off.  He stated that he had some conflicts with his supervisor and that he tended to stay to himself to get the job done.  Notably, the examiner characterized the Veteran's symptoms of PTSD as resulting in mild impairment in occupational functioning.  The examiner also indicated that the Veteran's major depressive disorder would have a moderate impact on occupational functioning.  As to relationships, the Veteran indicated that his marriage must be going well for them to stick together for so long although they argue.  He continued to have a great relationship with his daughter.

On examination, it was noted that the Veteran was alert, oriented, and cooperative.  He maintained minimal eye contact with normal speech.  The Veteran had a goal-directed thought process although sometimes the questions would need to be repeated.  He denied experiencing auditory hallucinations, visual hallucinations, suicidal ideations, or homicidal ideation.  The examiner noted that the Veteran had some memory difficulty but he was without major memory impairment.  The examiner indicated that the Veteran's memory weakness was suggestive of the early stages of dementia.  His personal hygiene maintenance was okay although he needed assistance because of his right knee.  The Veteran did not have obsessive or ritualistic behavior.  Panic attacks were noted as occurring once per month and he had a depressed or anxious mood.  The Veteran had okay impulse control and no sleep impairment was noted.  The examiner again determined that the Veteran met the criteria for a diagnosis of PTSD.  Major depressive disorder was also diagnosed.  The examiner assigned a GAF score of 55 for PTSD on account of depressed mood, flat affect, occasional panic attacks, few friends, isolates self, sleep disturbance, and anxious.  A GAF score of 47 was assigned for major depressive disorder.  

The same examiner conducted a third VA examination in connection with the claim in December 2012.  The examiner reviewed the claims file and provided Axis I diagnoses of PTSD, major depressive disorder, and dementia.  As to the GAF score, the examiner assigned an overall GAF score of 50, a GAF score of 55 for PTSD, a GAF score of 50 for major depressive disorder, and a GAF score of 43 for dementia.  The examiner indicated that the symptoms attributed to the GAF score for PTSD were flat affect, few friends, conflicts with others, withdrawal of activities, anxiety, and sleep disturbance.  As to the interplay between the disorders, the examiner stated that as the Veteran's dementia continues to increase in severity, it will cause increased impairment in PTSD and major depressive disorder symptomatology.  This already included increased nightmares, irritability, impulsive anger, depression, and withdrawal of activities.  As to the effect of all the Veteran's mental disorders, the examiner indicated that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not indicate that there was total occupational and social impairment.  The examiner pointed out that the Veteran's functioning will decline in the future due to the dementia and the symptoms that are inter-related with the other disorders, including memory problems, irritability, anger outbursts, and impatience.  

In interviewing the Veteran, the examiner noted that the Veteran reported that he was unable to recall the details of his marriage including his wife's name sometimes.  The Veteran reported having some difficulty with the marriage and a good relationship with his daughter.  He denied having any hobbies, but he did have a couple of friends.  The Veteran had memory problems and a poor temper.  The examiner noted several specific symptoms in the report, including:  depressed mood; anxiety; suspiciousness; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; flattened affect; gross impairment of thought process or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, and including work or worklike setting.  The examiner again noted that the Veteran's dementia compounded the symptoms of PTSD, including increased agitation, irritability, and difficulty concentrating.

VA treatment records dated through June 2013 show continued treatment for psychiatric problems with diagnoses of PTSD, dementia, adjustment disorder and depression.  Noted symptoms included partial insight, anger outbursts, and depressed and angry mood.  Although a GAF score of 65 was assigned in March 2013, the GAF score was lowered to 50 in June 2013.

In consideration of the evidence of record, the Board finds that the Veteran's PTSD has not been manifested by symptoms resulting in total occupational and social impairment.  The evidence contained in the Veteran's statements, VA treatment records, and VA examination reports reflect that his PTSD worsened during the claims process, but never to a degree worse than the impairment contemplated by a 70 percent rating, which has been assigned since the award of service connection effective August 8, 2006.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of total occupational and social impairment.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Here, the Veteran has not exhibited most of the symptoms listed for a total rating.  He has not reported experiencing delusions or hallucinations, and the VA examiner did not identify these symptoms during any of the three VA examinations.  The evidence also does not show grossly inappropriate behavior.  This symptom was not identified by the VA examiner and it was noted that the Veteran had appropriate behavior.  The Veteran has exhibited suicidal ideation and thoughts, but a persistent danger of hurting self has not been shown.  Additionally, he has experienced anger and loss of temper, but homicidal ideation has been denied and the evidence does not indicate that he is a persistent danger of hurting others.  The Veteran has also not exhibited an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Although the Veteran has appeared unshaven at times, the examiner expressly noted that he had okay maintenance of hygiene and other activities of daily living.  To the extent he has had trouble with daily activities, the evidence shows that the problems have been related to his right knee condition.  Moreover, the Veteran has been found to be oriented in each instance.  Thus, these types of symptoms reflective of total impairment have not been shown.

The clinical evidence shows that the Veteran has exhibited memory impairment at least in part attributable to his PTSD.  In December 2012, the VA examiner indicated that the Veteran had memory loss for names of close relatives, own occupation, or own name.  This manifestation was primarily attributed by the examiner to nonservice-connected dementia.  In any event, the examiner characterized the Veteran's impairment from all of his mental disorders as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This equates to the impairment set forth for a 70 percent rating.  Thus, even with consideration of the Veteran's memory impairment, the examiner did not consider him to be totally impaired occupationally and socially.  This assessment is supported by the evidence showing the Veteran retired from work with only mild interpersonal conflict during work, and by the fact that he has remained married for years and has a good relationship with his daughter.  Therefore, the symptomatology has not approximated the criteria for a total rating for PTSD.

Specifically as to the GAF scores of record, the assigned GAF score for PTSD was no worse than the range of 50 to 55.  These scores represent moderate symptoms, or serious symptoms or impairment with a GAF score of 50.  That level of symptomatology with examples of suicidal ideation and severe obsessional rituals is contemplated by the 70 percent rating already assigned.  Thus, the GAF scores themselves do not support a higher level of total impairment.

In sum, the Board concludes that an initial schedular rating in excess of 70 percent is not warranted for the Veteran's PTSD.  Since the effective date of the award of service connection of August 8, 2006, a higher rating is not warranted at any point during the claims process.  Thus, a staged rating is not for application.  See Fenderson, 12 Vet. App. at 126.  The 70 percent rating compensates the Veteran for the impairment of earning capacity resulting from his PTSD.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for the disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture for his PTSD is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The manifestations of the Veteran's service-connected PTSD were evaluated under the applicable diagnostic code for evaluating mental disorders.  The criteria are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability as each rating level specifically equates to such impairment.  The Veteran's psychiatric symptoms include depressed mood, flat affect, concentration impairment, occasional panic attacks, isolation, few friends, sleep impairment, anxiety, vigilance, nightmares, irritability, impulsive anger, and memory impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating for PTSD.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

For the foregoing reasons, the Board concludes that the claim for an initial rating in excess of 70 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 70 percent for posttraumatic stress disorder is denied.


REMAND

A review of the Veteran's claims file reveals that the issues of entitlement to an effective date prior to December 31, 2012, for the award of a 60 percent rating for a right knee condition, and entitlement to an effective date prior to February 22, 2008, for the award of special monthly compensation at the housebound rate, are not ready for appellate disposition, as remand is required for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

In the January 2013 rating decision, a 100 percent evaluation for the Veteran's service-connected right knee disorder was assigned, effective from February 22, 2008, to March 31, 2009, a 30 percent rating for the right knee disorder was assigned, effective April 1, 2009, and a 60 percent rating for the right knee disorder, was assigned, effective December 31, 2012.  In the July 2013 brief, the Veteran's representative stated that the Veteran believes the 60 percent rating should be effective April 1, 2009.  In the January 2013 rating decision, special monthly compensation at the housebound rate was granted, effective from February 22, 2008, to March 31, 2009.  In the July 2013 brief, the Veteran's representative contended that the special monthly compensation should be effective August 8, 2006.

The Veteran's brief represents a notice of disagreement with the January 2013 rating decision as to these two issues.  See 38 C.F.R. § 20.201 (2012).  The claims file does not reflect that the RO has issued a statement of the case with regard to these issues. Accordingly, remand is required. 

Accordingly, this case is remanded for the following actions:

The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the issues of entitlement to an effective date prior to December 31, 2012, for the award of a 60 percent rating for a right knee condition, and entitlement to an effective date prior to February 22, 2008, for the award of special monthly compensation at the housebound rate.  See 38 C.F.R. §§ 19.29, 19.30 (2012).  The RO must inform the Veteran that to vest jurisdiction over this issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


